Citation Nr: 1122283	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to May 1960, and January 1991 to March 1991.  The Veteran died in March 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2009 and October 2010, the Board remanded for further development.  Development has been completed and the case has been returned to the Board. 


FINDINGS OF FACT

1.  The Veteran died in March 2004; his certificate of death shows that the immediate cause of death was cardiopulmonary arrest and the underlying cause of death was bronchogenic carcinoma.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The cause of the Veteran's death did not have its onset during or within any applicable presumptive period, and is not shown to be related to any in-service injury or disease.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

In July 2009, the Board remanded the matter to obtain copies of the Veteran's terminal medical records from the Comanche County Memorial Hospital in Lawton, Oklahoma dated immediately prior to his death in March 2004, to arrange for a VA opinion to determine whether a pulmonary disorder was incurred in or aggravated by active service, and to readjudicate the claim.  Subsequently, the requested records from Comanche County Memorial Hospital were obtained, a medical opinion addressing the etiology of the Veteran's pulmonary disorder was obtained in September 2009, and the claim was readjudicated in an October 2009 supplemental statement of the case.  

In October 2010, the Board again remanded the matter, specifically, for the appellant to be provided a notification letter tailored to her claim in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), namely to include a statement of the conditions for which the Veteran was service connected at the time of his death, explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and then readjudicate the claim.  In October 2010, the RO sent the appellant a notification letter in compliance with both Hupp and the Board's October 2010 remand instructions and the claim was readjudicated in an April 2011 supplemental statement of the case.  

Thus, there is compliance with the Board's July 2009 and October 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2010, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  In the October 2010 letter, the RO also notified the appellant of the process by which effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In the October 2010 letter, the appellant was provided with Hupp-compliant notice.

The claim was subsequently readjudicated in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment and personnel records have been associated with the claims file.  In response to the most recent adjudication of the claim in the April 2011 supplemental statement of the case, the appellant indicated in an April 2011 statement that she had no additional information/evidence to provide.  Additionally, all identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, a medical opinion was obtained in September 2009.  The report of this examination reflects that the examiner reviewed the Veteran's entire medical history, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the appellant has not contended otherwise.  Furthermore, the appellant has declined to present personal testimony before a Veterans Law Judge.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002), or 38 C.F.R. § 3.159 (2010), and that the appellant will not be prejudiced as a result of the Board's adjudication of her claim.

Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran died in March 2004.  A March 2004 death certificate shows the Veteran lists the immediate cause of death was cardiopulmonary arrest.  The underlying cause of death was bronchogenic carcinoma.  At the time of his death, the Veteran was not service-connected for any disability.

The appellant essentially contends that, although the Veteran was not service connected for any disorder at the time of his death, he had pulmonary disability, specifically chronic obstructive pulmonary disease (COPD), that was either incurred during, or aggravated by his active service and that this pulmonary disability contributed to cause his death.

Service treatment records include x-rays dated in October 1990, prior to the Veteran's final period of active duty, which showed findings consistent with COPD. Minimal interstitial fibrosis, with no acute process, was noted at that time.  The diagnosis of COPD was confirmed during his final period of active duty in March 1991.  At the time of the Veteran's Army Reserves retirement examination in November 1993, the diagnosis of COPD was confirmed once again.  At that time, the examiner noted a "circular 1.5 cm rim like calcification projected over the left 5th rib . . . probably old sequelae of inflammation or scars."  

Post-service include records a February 2004 private medical report which noted a malignancy of the left lung, very large, causing atelectasis, pleural effusion, and mediastinal adenopathy.  An additional private report noted a principal diagnosis of a malignant neoplasm of the upper lobe, with several secondary diagnoses, to include COPD.  The following month, the Veteran passed away.

VA obtained a medical opinion in September 2009, the report of which reflects that the examiner reviewed the claims folder in conjunction with rendering the report.  The examiner noted that the Veteran's service treatment records from his first period of service from 1954 to 1960 were negative for any indication of a pulmonary disorder.  She observed that the first documentation of a lung condition was not until October 1990 when the Veteran was diagnosed with mild to moderate COPD which was confirmed in 1991 and 1993.  In February 2004, the Veteran was diagnosed with poorly differentiated high-grade non-small malignancy and he died on March [redacted], 2004, the immediate cause was cardiopulmonary arrest due to bronchogenic carcinoma.  She opined that it was less likely than not that the Veteran had a chronic pulmonary disorder, to include COPD and bronchocarcinoma, during any period of active duty because COPD was diagnosed 30 years after his 1960 discharge and before his 1991 enlistment into active duty.  The examiner explained that it was a known medical fact that COPD does not cause lung cancer (bronchocarcinoma).  She further added that there was no indication that the Veteran's COPD was aggravated during his last period of service in 1991 because the Veteran reported no shortness of breath or other respiratory symptoms on his 1993 physical examination.  In finding that there was no evidence in the medical record showing the severity of the Veteran's COPD, the examiner noted that review of the VA records dated from 1993 to 2001 shows that the Veteran did not take any inhaled respiratory medications.  The Veteran was on albuterol and advair for COPD in February 2004.  She concluded that the records indicated that the Veteran's COPD was not of a severity to have had a material influence in accelerating the Veteran's death.  

The Board finds the September 2009 VA opinion to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed physician rather than a lay person.

The appellant has submitted no competent medical nexus evidence contrary to the opinion cited above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board finds the December 2008 VA opinion to be highly probative, as it is based on a complete review of the medical records.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).   

Indeed, there is no medical evidence of record showing that the Veteran's cause of death was related to service.  Although the appellant asserts otherwise, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, testimony as to a possible relationship between the Veteran's cause of death and service, to include whether a pulmonary disorder was incurred in or aggravated by his service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the appellant has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of the Veteran's pulmonary disorder.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the appellant is competent to report what she observed in the Veteran, she is not competent to ascertain the etiology of any pulmonary disorder or the cause of his death, as the causative factor for such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In his circumstance, the Board gives more credence to the September 2009 VA examiner's opinion which was rendered by a licensed physician rather than a lay person.

Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


